IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41558
                          Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANDRE RAYMOND REESCANO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:98-CR-88-ALL
                       --------------------

                          October 29, 1999

Before POLITZ, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Andre Raymond Reescano appeals his jury-

trial conviction for   interference with commerce by robbery and

use of a firearm during and in relation to a crime of violence.

Reescano makes interrelated arguments that the evidence was

insufficient to prove beyond a reasonable doubt that the robbery

affected interstate commerce and that the Hobbs Act is

unconstitutional as applied to his case because the robbery had

only a de minimis effect upon interstate commerce.     Reescano’s

arguments are foreclosed by prior decisions of this court.      See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-41558
                               -2-

United States v. Hickman, 179 F.3d 230 (5th Cir. 1999)(en banc),

aff’g United States v. Hickman, 151 F.3d 446, 456 (5th Cir.

1998); United States v. Robinson, 119 F.3d 1205 (5th Cir. 1997),

cert. denied, 118 S. Ct. 1104 (1998).

     AFFIRMED.